LOPEZ, AQUILINO, Jr., Associate Judge.
The plaintiffs in the Court below, appellants herein, filed their bill of complaint in chancery suing for injunctive relief declaring an amendment to the general Zoning Ordinance of the City of Hialeah to be invalid, unlawful, ultra vires and void. Answers and Motions to Dismiss were filed by the defendants and after a hearing, an Order of Dismissal with Leave to Amend was entered by the chancellor. Afterwards an amended complaint was filed by the plaintiffs and motions to dismiss by the defendants. After a hearing, an order was entered dismissing the cause, hence this appeal.
We have examined the record and briefs and from our study of the same, we have reached the conclusion that the learned chancellor was correct in dismissing this cause without leave to amend.
Affirmed.
HORTON, C. J., and CARROLL, CHAS., J., concur.